Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about June 20, 2008, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation for a period of 12 months. This was the least restrictive alternative, given the violent nature of the offense, in which appellant deliberately cut another child’s neck, along with appellant’s history of aggressive conduct leading to treatment beginning two years earlier and his continued need to control his anger. The court was not required to grant his request for an adjournment in contemplation of dismissal (ACD) or a conditional discharge merely because this was his first arrest (see Matter of Nikita P., 3 AD3d 499, 501 [2004]). Appellant’s argument that he could have received the same therapy with an ACD as with probation is unpersuasive; the court properly concluded that appellant was in need of supervision and treatment for a longer period than six months, which would have been the maximum period available under an ACD (see e.g. Matter of Antonio C., 294 AD2d 123 [2002]). Concur—Andrias, J.E, Friedman, McGuire and Moskowitz, JJ.